Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 7 is objected to because the last line should read “within the compartment receiver”.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 7, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarevich et al. (US 9,193,290 B2).
Regarding claim 1, Lazarevich discloses a removable and replaceable tool storage compartment apparatus comprising: a tool storage compartment (50) comprising: a body; a closure (56); a compartment receiver (126) disposed at a bottom of the tool storage compartment configured to couple to a lower receiver attachment point (130, not currently being claimed in combination) mounting within a bay (44, not currently being claimed in combination) of a service truck (not currently being claimed in combination) dimensioned to contain the tool storage compartment therein.

Regarding claim 11, Lazarevich discloses a plurality of lifting points (left and right inner upper corners of handle 134 are each a lifting point) disposed at a top end of the storage compartment.
Regarding claim 12, Lazarevich discloses a slotted opening (upper 88) at a top end of the bay (44, see Figure 2); and a coupling (84) an aft (rear half) side of a top end of the storage compartment, the coupling configured to engage with the slotted opening to prevent the storage compartment from tipping when received within the bay (inherently provided when 84 is received in 88).
Regarding claims 15 and 16, Lazarevich discloses four removable storage compartments (two on passenger side two on driver side, see col. 3 lines 25-30) configured (capable) to contain four sets of tools for four specified maintenance activities (tools not currently being claimed in combination).
Regarding claim 17, Lazarevich discloses all of his removable storage compartments being selectively installed, thus satisfying the limitations of this product claim whose recited method steps are being treated as functional language.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarevich et al. (US 9,193,290 B2) in view of Porter et al. (US 5,460,304 A).
Regarding claims 4 and 10, Lazarevich discloses “an optional pair of rolling members or wheels 162 to facilitate rolling the removable storage device” but fails to specify the rolling members being casters. Porter teaches that it was also known in the art for a vehicle-mounted storage compartment like that of Lazarevich to include rolling members in the form of casters (70). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provide the rolling members of Lazarevich as casters, where casters were already known to be suitable for such use, as shown by Porter, as mere design choice.
Regarding claim 5, Lazarevich discloses a plurality of lifting points (left and right inner upper corners of handle 134 are each a lifting point) disposed at a top end of the storage compartment.
Regarding claim 6, Lazarevich discloses a coupling (84) an aft (rear half) side of a top end of the storage compartment, the coupling configured to engage with a slotted opening (88) to prevent the storage compartment from tipping when received within the bay (inherently provided when 84 is received in 88).
8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarevich et al. (US 9,193,290 B2) in view of Fischer et al. (US 9,656,750 B2).
	Regarding claims 13 and 14, Lazarevich fails to disclose a latch sensor and visual signal as claimed. Fischer teaches that it was already known in the art to use a sensor (63) to monitor the latched condition of a vehicle-mounted removable storage container latch (7) and light up a display based on the sensor signals (see col. 7 lines 52-59). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Lazarevich vehicle with a lower receiver attachment point sensor, the motivation being to monitor the status of the latch and display the status to a user of the vehicle, as taught by Fischer.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
10.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
11.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
12.	Claims 1, 4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,043 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently recited structural elements are also found in the patented claims, albeit in slightly different wording and arrangement.
13.	Claims 6, 7, 10-12, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,043 B2 in view of Lazarevich et al. (US 9,193,290 B2).
	Regarding claims 6 and 12, the patented claims fail to recite a tool storage compartment coupling for engaging a slotted opening in the vehicle bay. Lazarevich discloses a coupling (84) an aft (rear half) side of a top end of the storage compartment, the coupling configured to engage with a slotted opening (88) to prevent the storage compartment from tipping when received within the bay (inherently provided when 84 is received in 88). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the storage apparatus of the patented claims with a coupling and slotted opening like those of Lazarevich, the motivation being to better secure and align the storage apparatus in its mounted position on the vehicle.
	Regarding claims 7, 10, and 11, the patented claims fail to recite a vehicle in combination with the claims tool storage apparatus. Lazarevich teaches that it was already known in the art for a tool storage apparatus like that of the patented claims to be removably secured to a vehicle. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have secured the tool storage apparatus of the patented claims to a vehicle in the manner taught by Lazarevich in order to transport the tool storage apparatus.
	Regarding claims 15-17, the patented claims fail to recite more than one tool storage compartment. Lazarevich discloses four removable storage compartments (two on passenger side two on driver side, see col. 3 lines 25-30) configured (capable) to contain four sets of tools for four specified maintenance activities (tools not currently being claimed in combination). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided more than one of the patented tool storage compartments on the vehicle, the motivation being to allow the user to carry and better organize more tools on their vehicle, as taught by Lazarevich.
14.	Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,043 B2 in view of Lazarevich et al. (US 9,193,290 B2) as applied above and Fischer et al. (US 9,656,750 B2).
	Regarding claims 13 and 14, the patented claims fail to disclose a latch sensor and visual signal as claimed. Fischer teaches that it was already known in the art to use a sensor (63) to monitor the latched condition of a vehicle-mounted removable storage container latch (7) and light up a display based on the sensor signals (see col. 7 lines 52-59). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the vehicle holding the tool storage compartment of the patented claims with a lower receiver attachment point sensor, the motivation being to monitor the status of the latch and display the status to a user of the vehicle, as taught by Fischer.
Allowable Subject Matter
15.	Claims 2, 3, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/
Primary Examiner, Art Unit 3734